Exhibit 10.2

EXECUTION VERSION

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) among Multi Packaging Solutions
International Limited, a Bermuda exempted company (the “Company”), WestRock
Company, a Delaware corporation (“WestRock”), and Dennis Kaltman (“Executive”),
is entered into as of January 23, 2017, to be effective as of the Effective Date
(as defined below).

WHEREAS, WestRock is entering into an Agreement and Plan of Merger (the “Merger
Agreement”), pursuant to which WestRock will acquire the Company pursuant to a
merger of a wholly-owned subsidiary of WestRock with and into the Company, with
the Company surviving the merger;

WHEREAS, Executive is currently employed as the President of the Company;

WHEREAS, Executive and the Company wish to enter into an employment relationship
effective as of the Effective Date; and

WHEREAS, it is anticipated that following the Effective Date Executive’s
employment will be transitioned to a Subsidiary (as defined below) of WestRock
in order to transition Executive to WestRock payroll and employee benefits (the
“Employing Subsidiary”).

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows, effective as of the
Effective Date:

1. Employment. (a) This Agreement shall govern the terms and conditions of
Executive’s employment with the Company, effective at the Closing (as defined in
the Merger Agreement, and the date of the Closing, the “Effective Date”);
provided that this Agreement shall automatically terminate and shall have no
force or effect if (i) Executive’s employment terminates for any reason prior to
the Effective Date or (ii) the Merger Agreement is terminated in accordance with
its terms and the Closing does not occur. Effective as of and following the
transition of Executive’s employment to the Employing Subsidiary, all references
herein to the Company and Executive’s employment with the Company shall instead
refer to the Employing Subsidiary and Executive’s employment with the Employing
Subsidiary.

(b) The Company shall employ Executive, and Executive hereby accepts such
employment with the Company, during the Employment Period (as defined below)
upon the terms and conditions set forth in this Agreement.

2. Position and Duties. (a) During the Employment Period, Executive shall serve
as Executive Vice President - Specialty Packaging (or such other appropriate
title as the Chief Executive Officer of WestRock may determine after
consultation between Executive and the Chief Executive Officer of WestRock), and
shall have the customary duties, responsibilities, functions and authority of
that office. During the Employment Period, Executive shall render such
administrative, financial and other executive and managerial services to
WestRock and its Subsidiaries (as defined below) which are customary for such
position or are assigned to Executive by the President – Specialty Packaging,
from time to time consistent with Executive’s position. For purposes of this
Agreement, the “President – Specialty Packaging” shall mean the President –
Specialty Packaging, or such other appropriate title assigned to Marc Shore in
accordance with his employment agreement entered into as of the date hereof, or
his or her successor.



--------------------------------------------------------------------------------

(b) During the Employment Period, Executive shall report to the President –
Specialty Packaging and shall devote his best efforts and his full business time
and attention (except for permitted vacation periods and periods of illness or
other incapacity, subject to the applicable policies of WestRock and its
Subsidiaries as in effect from time to time) to the business and affairs of
WestRock and its Subsidiaries. Executive shall perform his duties,
responsibilities and functions to WestRock and its Subsidiaries hereunder to the
best of his abilities in a diligent, trustworthy and professional manner and
shall comply with the lawful policies and procedures of WestRock and the Company
in all material respects. During the Employment Period, Executive shall not
serve as an officer or director of, or otherwise perform services for
compensation for, any other entity without the prior written consent of the
Chief Executive Officer of WestRock. Notwithstanding anything in this Agreement
to the contrary, Executive shall have the right to devote reasonable time to:
(i) engage in charitable and community activities and (ii) manage his personal
investments and affairs; provided that such activities do not interfere with or
conflict with the performance of his duties hereunder.

(c) For purposes of this Agreement, “Subsidiaries” shall mean any corporation or
other entity of which the securities or other ownership interests having the
voting power to elect a majority of the board of directors or other governing
body are, at the time of determination, owned by WestRock, directly or through
one or more Subsidiaries.

3. Compensation and Benefits. (a) During the Employment Period, Executive’s
annual base salary shall be $500,000, payable by the Company in regular
installments in accordance with the Company’s general payroll practices. On an
annual basis, the base salary shall be subject to review for increase by
WestRock. Executive’s annual base salary may not be decreased during the
Employment Period. Executive’s annual base salary shall be prorated for any
partial year of Executive’s employment hereunder. For purposes of this
Agreement, “Base Salary” shall mean Executive’s annual base salary as in effect
at the time in question.

(b) In addition to the Base Salary, for each fiscal year completed during the
Employment Period, Executive shall be eligible to receive an annual bonus (the
“Annual Bonus”). Executive’s target Annual Bonus shall be equal to $500,000,
with the actual amount of the Annual Bonus payable to Executive, if any, to be
determined by the Board of Directors of WestRock (the “Board”) (or a committee
thereof) based on the achievement of objectively measurable performance
objectives established by the Board (or a committee thereof), after consultation
between Executive and the President – Specialty Packaging. The Annual Bonus
payable to Executive (if any) with respect to any fiscal year of WestRock during
the Employment Period shall be paid within thirty (30) days following the
completion of the audit of WestRock’s books and records by WestRock’s auditors
in respect of such fiscal year, as applicable; provided, that, in all events,
such payment shall be made on or before the later of (i) two and one-half
(2 1⁄2) months after the end of the calendar year in which the bonus is earned
and (ii) two and one-half (2 1⁄2) months after the end of WestRock’s fiscal year
in respect of which such bonus is being paid. Any Annual Bonus with respect to
the year in which Executive’s employment is terminated shall be paid only if and
to the extent provided in Section 6 hereof. Notwithstanding the foregoing,
(A) Executive shall be eligible to receive a pro-rata Annual Bonus from the
Company with respect to the fiscal year of the Company in which the Effective
Date occurs, based on a determination of achievement of the applicable
performance goals by the Company prior to the Effective Date, determined based
on the portion of such Company fiscal year that elapsed prior to the Effective
Date, and (B) Executive shall be eligible to receive a pro-rata Annual Bonus
from WestRock or its applicable Subsidiary with respect to the fiscal year of
WestRock in which the Effective Date occurs.

 

2



--------------------------------------------------------------------------------

(c) (i) As soon as practicable following the Effective Date, WestRock shall
grant Executive a number of service-based restricted stock units with an
aggregate grant date target value of $750,000. Such service-based restricted
stock units shall vest in three equal installments on the first, second and
third anniversary of the Effective Date, subject to Executive remaining employed
by WestRock or its applicable Subsidiary through the applicable vesting date.
Such service-based restricted stock units shall be credited with dividend
equivalents as dividends are declared by WestRock, which shall be converted into
additional shares of WestRock common stock on the same terms and subject to the
same conditions as such service-based restricted stock units. As soon as
practicable following the Effective Date and annually thereafter during the
Employment Period on the date that WestRock makes regular annual grants of
long-term incentive compensation to senior-level employees of WestRock and its
Subsidiaries (such date, the “Annual Grant Date”), WestRock shall grant
Executive long-term incentive compensation with an aggregate grant date target
value equal to $750,000 (solely in the case of the Initial Annual Grant (as
defined below), multiplied by the Specified Ratio (as defined below)), subject
to objectively measurable performance measures (if applicable) and vesting
schedules as may be determined by the Board (or a committee thereof or delegated
officer) on a basis consistent with the long-term incentive compensation granted
to other senior-level employees of WestRock and its Subsidiaries; provided that,
to the extent the Initial Annual Grant is subject to performance-based vesting
criteria, the maximum level of payout thereunder shall be the same percentage of
the target number of such awards as is applicable to the annual grant of
performance-based long-term incentive compensation awards granted to other
senior-level employees of WestRock and its Subsidiaries in calendar year 2017.
The long-term incentive grants that are described in this Section 3(c) shall
vest on a pro rata basis in the event of the termination of Executive’s
employment due to his death, by the Company due to Executive’s Disability or
otherwise without Cause, by Executive for Good Reason, or by reason of the
expiration of the Employment Period as provided in Section 5(a)(i) (without
giving effect to any shortening of the Employment Period pursuant to Section
5(a)(ii)), in each case as set forth in Section 6. Except as otherwise set forth
in this Section 3(c) or Section 6, the service-based restricted stock units and
grants of long-term incentive compensation described above in this Section 3(c)
shall be subject to the terms and conditions set forth in WestRock’s customary
form of award agreement and applicable equity-based incentive compensation plan

(ii) The “Initial Annual Grant” shall mean the annual grant of long-term
incentive compensation that is to be made promptly following the Effective Date
pursuant to this Section 3(c). The “Specified Ratio” shall mean a fraction, the
numerator of which is the number of days following the Effective Date through
February 1, 2018, and the denominator of which is 365; provided that if the
Effective Date occurs on or following November 1, 2017, then (A) the Initial
Annual Grant shall occur on the first Annual Grant Date thereafter and (B) the
Specified Ratio for such grant shall mean a fraction, the numerator of which is
(1) 365 plus (2) the number of days following the Effective Date through
February 1, 2018, and the denominator of which is 365. In the event the
Effective Date occurs prior to November 1, 2017 and the first Annual Grant Date
thereafter occurs following February 1, 2018, WestRock shall grant Executive
long-term incentive compensation in an amount and subject to such terms and
conditions as the Board (or a committee thereof or delegated executive) shall
determine appropriate to compensate Executive for the Specified Ratio having
been calculated based on an assumed Annual Grant Date of February 1, 2018.

(d) Prior to the transition of Executive’s employment to the Employing
Subsidiary, Executive shall be entitled to continue to participate in the
Company employee benefit plans in which he participates as of the date hereof,
and from and after the transition of Executive’s employment to the Employing
Subsidiary through the expiration of the Employment Period, Executive shall be
entitled to participate in such health, disability and other similar employee
benefit plans and 401(k) plans of

 

3



--------------------------------------------------------------------------------

WestRock and its Subsidiaries for which senior-level employees of WestRock and
its Subsidiaries are generally eligible, and Executive shall be entitled to four
(4) weeks of paid vacation each calendar year in accordance with the Company’s
policies, which if not taken during any year may not be carried forward to any
subsequent calendar year; provided, that WestRock and its Subsidiaries shall be
entitled to amend or terminate any employee benefit plans which are applicable
generally to senior executives, officers or other employees of WestRock and its
Subsidiaries.

(e) During the Employment Period, the Company shall reimburse Executive for all
reasonable ordinary and necessary out of pocket business expenses incurred by
him in the course of performing his duties and responsibilities under this
Agreement which are consistent with the applicable policies of WestRock and its
Subsidiaries as in effect from time to time with respect to travel,
entertainment and other business expenses, subject to any applicable
requirements with respect to reporting and documentation of such expenses. In
addition, the Company shall pay Executive’s reasonable attorneys’ fees incurred
in connection with the negotiation and drafting of this Agreement in an amount
not to exceed $20,000, subject to presentation of documentation of such fees to
the Company.

4. Place of Employment. Executive’s principal place of employment shall be in
New York, New York. Notwithstanding the foregoing, Executive acknowledges that
he shall be required to travel to the facilities of WestRock and its
Subsidiaries and to various current and potential customers in connection with
his duties hereunder.

5. Term; Termination of Employment. (a) The term of Executive’s employment under
this Agreement (the “Employment Period”) shall commence as of the Effective Date
and shall terminate on the third anniversary thereof; provided that (i) the
Employment Period shall automatically renew for successive one-year periods on
the third anniversary of the Effective Date and on the last day of each
successive one-year period unless either party provides advance written notice
to the other party no less than twelve (12) months prior to the commencement of
a succeeding one-year period, in which case Executive’s employment and the
Employment Period shall terminate on the day immediately prior to the
commencement of such successive one-year period, and (ii) the Employment Period
shall earlier terminate immediately upon Executive’s resignation (with or
without Good Reason (as defined below)), Executive’s death, or termination of
Executive’s employment by the Company due to Disability (as defined below), for
Cause (as defined below) or without Cause.

(b) Except as otherwise provided herein, any termination of the Employment
Period by the Company shall be effective as specified in a written notice from
the Company to Executive. Executive acknowledges the payments and other benefits
provided by the Company to Executive hereunder during the Employment Period and
the Severance Period (as defined below), if applicable, and in consideration for
such payments and benefits Executive agrees, among other things, to provide the
Company with at least sixty (60) days’ prior written notice of Executive’s
resignation for other than Good Reason. Executive acknowledges and agrees that
there is no assurance that this Agreement shall be renewed or extended upon the
expiration of the Employment Period, and neither Executive nor the Company has
any obligation to renew or extend this Agreement or any right to require any
such renewal or extension and, except as otherwise set forth in Section 6(e), a
failure to renew or extend this Agreement shall not entitle Executive or the
Company to any additional consideration.

6. Obligations of the Company upon Termination of Employment.

(a) Termination Without Cause or for Good Reason. Subject to Section 6(h)
(Release), if the Employment Period is terminated by the Company without Cause
and other than under the

 

4



--------------------------------------------------------------------------------

circumstances described in Section 6(e) or by Executive for Good Reason, then
Executive shall be entitled: (i) to continue to receive his Base Salary through
the date of such termination; (ii) to receive the Annual Bonus for the fiscal
year preceding the fiscal year in which the date of termination occurs, to the
extent earned under Section 3(b) but not already paid; (iii) to continue to
receive his Base Salary as special severance payments from the date of
termination through the first anniversary of the date of termination (the
“Severance Period”); (iv) to receive a prorated Annual Bonus for the fiscal year
in which the date of termination occurs, to the extent earned under Section 3(b)
(the extent to which performance objectives have been achieved to be determined
by the Board in its reasonable discretion in a manner consistent with its
determinations regarding annual bonuses earned by other senior-level employees
of WestRock and its Subsidiaries for the year in which such termination occurs,
but disregarding any subjective performance goals in making its determination),
based on the portion of such year elapsed prior to the date of termination; and
(v) to pro rata vesting of restricted stock units and long-term incentive awards
granted to Executive pursuant to Section 3(c) based on the portion of the
applicable vesting period elapsed prior to the date of termination but subject
to the achievement of any applicable performance conditions. In addition, if
Executive elects COBRA continuation of health insurance coverage in accordance
with the Company’s procedures, the Company shall pay the premiums for such
coverage on a monthly basis for a period of twelve (12) months following such
termination. Executive shall not be entitled to any other salary, compensation
(including, without limitation, any bonus) or benefits from WestRock or its
Subsidiaries after such termination of the Employment Period, except as
specifically provided for in the employee benefit plans of WestRock and its
Subsidiaries or as otherwise expressly required by applicable law; provided,
that WestRock and its Subsidiaries shall be entitled to amend or terminate any
employee benefit plans which are applicable generally to the senior executives,
officers or other employees of WestRock and its Subsidiaries. It is further
acknowledged and agreed by the parties that the actual damages to Executive in
the event of termination under this Section 6(a) would be difficult if not
impossible to ascertain, and, therefore, the salary and benefit continuation
provisions set forth hereinabove shall be Executive’s sole and exclusive remedy
in the case of termination under this Section 6(a) and shall, as liquidated
damages or severance pay or both, be considered for all purposes in lieu of any
other rights or remedies, at law or in equity, which Executive may have in the
case of such termination.

(b) Termination for Cause or Other Than for Good Reason. If the Employment
Period is terminated by the Company for Cause or by Executive other than for
Good Reason and other than under the circumstances described in Section 6(e),
then Executive shall only be entitled to continue to receive his Base Salary
through the date of such termination. Executive shall not be entitled to any
other compensation (including, without limitation, any bonus) or benefits from
WestRock or its Subsidiaries thereafter, except as otherwise expressly required
by applicable law.

(c) Termination as a Result of Disability. Subject to Section 6(h) (Release), if
the Employment Period is terminated by the Company as a result of the Disability
(as defined herein) of Executive, then Executive shall be entitled: (i) to
continue to receive his Base Salary through the date of such termination and
(ii) to receive the Annual Bonus for the year preceding the year in which the
date of termination occurs, to the extent earned under Section 3(b) but not
already paid; (iii) to receive a prorated Annual Bonus for the year in which the
date of termination occurs, to the extent earned under Section 3(b) (the extent
to which performance objectives have been achieved to be determined by the Board
in its reasonable discretion in a manner consistent with its determinations
regarding annual bonuses earned by other senior-level employees of WestRock and
its Subsidiaries for the year in which such termination occurs, but disregarding
any subjective performance goals in making its determination), based upon the
portion of such year elapsed prior to the date of termination; and (iv) to pro
rata vesting of restricted stock units and long-term incentive awards granted to
Executive pursuant to

 

5



--------------------------------------------------------------------------------

Section 3(c) based on the portion of the applicable vesting period elapsed prior
to the date of termination but subject to the achievement of any applicable
performance conditions. Executive shall not be entitled to any other salary,
compensation (including, without limitation, any bonus) or benefits from
WestRock or its Subsidiaries after such termination of the Employment Period,
except as specifically provided for in the employee benefit plans of WestRock or
its Subsidiaries or as otherwise expressly required by applicable law; provided
that WestRock and its Subsidiaries shall be entitled to amend or terminate any
employee benefit plans which are applicable generally to the senior executives,
officers or other employees of WestRock and its Subsidiaries.

(d) Death. Subject to Section 6(h) (Release), in the event of the death of
Executive, Executive shall be entitled: (i) to continue to receive his Base
Salary through the date of such termination; (ii) to receive the Annual Bonus
for the year preceding the year in which the date of termination occurs, to the
extent earned under Section 3(b) but not already paid; (iii) to receive a
prorated Annual Bonus for the year in which the date of termination occurs, to
the extent earned under Section 3(b) (the extent to which performance objectives
have been achieved to be determined by the Board in its reasonable discretion in
a manner consistent with its determinations regarding annual bonuses earned by
other senior-level employees of WestRock and its Subsidiaries for the year in
which such termination occurs, but disregarding any subjective performance goals
in making its determination), based upon the portion of such year elapsed prior
to the date of termination; and (iv) to pro rata vesting of restricted stock
units and long-term incentive awards granted to Executive pursuant to Section
3(c) based on the portion of the applicable vesting period elapsed prior to the
date of termination but subject to the achievement of any applicable performance
conditions. Executive shall not be entitled to any other salary, compensation
(including, without limitation, any bonus) or benefits from WestRock or its
Subsidiaries after such termination of the Employment Period, except as
specifically provided for in the employee benefit plans of WestRock or its
Subsidiaries or as otherwise expressly required by applicable law; provided that
WestRock and its Subsidiaries shall be entitled to amend or terminate any
employee benefit plans which are applicable generally to the senior executives,
officers or other employees of WestRock and its Subsidiaries.

(e) Termination as a Result of Expiration of the Employment Period. Subject to
Section 6(h) (Release), if the Employment Period as described in Section 5(a)
expires as provided in Section 5(a)(i) (without giving effect to any shortening
of the Employment Period pursuant to Section 5(a)(ii)), then Executive shall be
entitled: (i) to receive the Annual Bonus for the year preceding the year in
which the date of termination occurs, to the extent earned under Section 3(b)
but not already paid; (ii) to receive a prorated Annual Bonus for the year in
which the date of termination occurs, to the extent earned under Section 3(b)
(the extent to which performance objectives have been achieved to be determined
by the Board in its reasonable discretion in a manner consistent with its
determinations regarding annual bonuses earned by other senior-level employees
of WestRock and its Subsidiaries for the year in which such termination occurs,
but disregarding any subjective performance goals in making its determination),
based upon the portion of such year elapsed prior to the date of termination;
and (iii) to pro rata vesting of restricted stock units and long-term incentive
awards granted to Executive pursuant to Section 3(c) based on the portion of the
applicable vesting period elapsed prior to the date of termination but subject
to the achievement of any applicable performance conditions. Executive shall not
be entitled to any other salary, compensation (including, without limitation,
any bonus) or benefits from WestRock or its Subsidiaries after such termination
of the Employment Period, except as specifically provided for in the employee
benefit plans of WestRock or its Subsidiaries or as otherwise expressly required
by applicable law; provided that WestRock and its Subsidiaries shall be entitled
to amend or terminate any employee benefit plans which are applicable generally
to the senior executives, officers or other employees of WestRock and its
Subsidiaries.

 

6



--------------------------------------------------------------------------------

(f) Payment Timing; Mitigation; Offset. Except as otherwise provided in
Section 6(h) (Release) and Section 11(b) (409A), any amounts payable pursuant to
this Section 6 shall be payable in regular installments in accordance with the
Company’s general payroll practices (in effect from time to time); provided that
(i) any payments pursuant to Sections 6(a)(ii), 6(a)(iv), 6(c)(ii), 6(c)(iii),
6(d)(ii), 6(d)(iii), 6(e)(i) and 6(e)(ii) shall be paid on the date that such
Annual Bonus would otherwise have been paid pursuant to Section 3(b), including
the payment deadlines provided for therein, (ii) payments under Sections
6(a)(v), 6(c)(iv), 6(d)(iv), and 6(e)(iii) shall be paid on the date that such
amounts would otherwise have been paid pursuant to Section 3(c) and the
applicable grant documents had Executive’s employment not terminated; provided,
further, that to the extent any amounts described in this sentence relate to a
payment that is considered deferred compensation under Section 409A, such
amounts shall be paid no earlier than the earliest time permitted under the
terms of the applicable agreement, plan or arrangement relating to such payment
that will not trigger a tax or penalty under Section 409A; and (iii) the
Company’s payment of the premiums for health insurance coverage as described in
the second sentence of Section 6(a) shall commence immediately following the
termination date. Except as otherwise expressly provided herein, all of
Executive’s rights to salary, bonuses, employee benefits and other compensation
hereunder which would have accrued or become payable after the termination of
the Employment Period shall cease upon such termination, other than those
expressly required under applicable law (such as COBRA). Executive shall not be
required to mitigate the amount of any severance provided for under this
Agreement by seeking other employment or otherwise and no such payment shall be
reduced by the amount of any compensation provided to Executive in any
subsequent employment. WestRock and its Subsidiaries may offset any amounts
Executive owes WestRock or any of its Subsidiaries as of the time of the
termination of the Employment Period or during the Severance Period against any
amounts WestRock or any such Subsidiary owes Executive as of the termination of
the Employment Period or during the Severance Period, including the payments
payable to Executive under this Section 6, to the extent permitted under
Section 409A (as defined below).

(g) Cause, Disability and Good Reason Defined. (i) For purposes of this
Agreement, “Cause” shall mean the termination of the employment of Executive by
WestRock or the Company due to (A) the conviction of Executive of any (1) felony
or (2) misdemeanor involving dishonesty, disloyalty or moral turpitude, (B) the
commission by Executive of any willful act or omission involving fraud or
material dishonesty with respect to WestRock or any of its Subsidiaries or any
customer or supplier thereof, (C) the use by Executive of illegal drugs or
repetitive abuse of other drugs or repetitive excess consumption of alcohol
interfering with the performance of Executive’s duties, (D) gross negligence or
willful misconduct by Executive in connection with the performance of
Executive’s duties hereunder which, if curable, remains uncured after a period
of thirty (30) days following Executive’s receipt of notice from WestRock or the
Company that it deems such conduct Cause for termination of his employment
hereunder, (E) Executive’s continued failure, whether willful, intentional or
negligent, to perform substantially his duties hereunder (other than as a result
of a Disability), which failure remains uncured after a period of thirty
(30) days following Executive’s receipt of notice from WestRock or the Company
that it deems such conduct Cause for termination of his employment hereunder,
(F) any (1) material misrepresentation by Executive in respect of Executive’s
representations and warranties under this Agreement or (2) material breach by
Executive of any covenant, obligation or provision contained in this Agreement,
which material breach, if curable, remains uncured for a period of thirty (30)
days following such date as Executive receives notice of such material breach
from WestRock or the Company, (G) a failure or refusal to follow a lawful
directive of the President – Specialty Packaging after the President – Specialty
Packaging gives Executive notice and a reasonable opportunity to cure his
performance; or (H) gross negligence, willful misconduct or personal dishonesty
by Executive that causes material injury to WestRock or its Subsidiaries.

 

7



--------------------------------------------------------------------------------

(ii) For purposes of this Agreement, “Disability” shall mean Executive’s having
been unable to perform the essential duties, responsibilities and functions of
his position with WestRock and its Subsidiaries for a period of at least six
(6) months in any twelve (12) month calendar period as a result of any mental or
physical disability, even with reasonable accommodations of such disability
provided by WestRock and its Subsidiaries or if providing such accommodations
would be unreasonable, all as determined by the Board or the Chief Executive
Officer of WestRock in its reasonable judgment. Executive shall cooperate in all
respects with WestRock and its Subsidiaries if he disputes the determination
whether he has experienced a Disability for purposes of this Agreement
(including, without limitation, submitting to an examination by a medical doctor
or other health care specialists selected and paid for by WestRock or any of its
Subsidiaries and authorizing such medical doctor or such other health care
specialist to discuss Executive’s condition with WestRock or any of its
Subsidiaries).

(iii) For purposes of this Agreement, “Good Reason” shall mean Executive’s
resignation from employment with WestRock and its Subsidiaries as a result of
any one or more of the following actions by WestRock or any of its Subsidiaries,
without Executive’s consent: (A) failure to pay compensation or provide benefits
to Executive, which payments or benefits are provided for under this Agreement,
and which failure to pay such compensation or provide such benefits constitutes
a breach of this Agreement, (B) change in Executive’s title to a lesser title or
reduction of his responsibilities to a level materially inconsistent with the
titles he holds or (C) change in Executive’s principal place of work to a
location other than in New York City, Westchester County, New York or Fairfield
County, Connecticut; provided that written notice of the resignation for Good
Reason must be delivered to WestRock or the Company within forty five (45) days
after the occurrence of any such event in order for a resignation for Good
Reason to be effective and WestRock or the Company shall, upon receipt of such
written notice have forty five (45) days to cure the Good Reason and, to the
extent not cured, Executive must terminate his employment within thirty
(30) days thereafter.

(h) Release. As a condition to receiving the payments and benefits described in
Sections 6(a), 6(c), 6(d) and 6(e), (i) Executive (or the executor or
administrator of his estate (the “Executor”)) shall execute and deliver to the
Company a release of claims substantially in the form and substance as set forth
in Exhibit B attached hereto (the “General Release”) (as such form may be
amended following the date hereof as required by applicable law) and the General
Release shall have become effective and the revocation period provided therein
shall have expired without Executive (or the Executor) having revoked such
General Release within the 60-day period following the effective date of the
termination of Executive’s employment and (ii) Executive (or the Executor) shall
not have revoked or breached the provisions of the General Release or breached
the provisions of Sections 8 or 9; provided that Executive’s (or the Executor’s)
breach of such Sections or the termination of any payments or benefits provided
under Section 6(a) shall not relieve Executive of his obligations hereunder or
thereunder. In the event Executive (or the Executor) does not execute and
deliver to the Company a General Release, the General Release does not become
effective and irrevocable within such period or Executive (or the Executor)
revokes or breaches the provisions of the General Release, Executive (A) shall
be deemed to have voluntarily terminated his employment without Good Reason for
purposes of this Agreement and any other compensation or benefit plans of
WestRock or its Subsidiaries, (B) shall not be entitled to the payments or
benefit described in Sections 6(a), 6(c), 6(d) or 6(e) and (C) shall be required
to reimburse the Company, in cash within five business days after written demand
is made by the Company therefore, for an amount equal to the value of any
payments or benefits received by the Employee pursuant to Sections 6(a), 6(c),
6(d) or 6(e).

 

8



--------------------------------------------------------------------------------

7. Parachute Payments. (a) Notwithstanding any other provisions of this
Agreement to the contrary, in the event that it shall be determined that any
payment or distribution in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended, and any
regulations or other guidance issued thereunder (the “Code”)) to or for the
benefit of Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (the “Payments”), would
constitute an “excess parachute payment” within the meaning of Section 280G of
the Code, WestRock and its Subsidiaries shall reduce (but not below zero) the
aggregate present value of the Payments under this Agreement to the Reduced
Amount (as defined below), if reducing the Payments under this Agreement will
provide Executive with a greater after-tax amount than would be the case if no
such reduction was made. The Payments shall be reduced as described in the
preceding sentence only if (i) the net amount of the Payments, as so reduced
(and after subtracting the net amount of federal, state and local income and
payroll taxes on the reduced Payments), is greater or equal to (ii) the net
amount of the Payments without such reduction (but after subtracting the net
amount of federal, state and local income and payroll taxes on the Payments and
the amount of Excise Tax (as defined below) to which Executive would be subject
with respect to the unreduced Payments). Only amounts payable under this
Agreement shall be reduced pursuant to this Section 7, and any reduction shall
be made in accordance with Section 409A.

(b) If the determination made pursuant to Section 7(a) results in a reduction of
the payments that would otherwise be paid to Executive except for the
application of Section 7(a), such reduction in payments shall be first applied
to reduce any cash payments that Executive would otherwise be entitled to
receive (whether pursuant to this Agreement or otherwise) and shall thereafter
be applied to reduce other payments and benefits, in each case, in reverse order
beginning with the payments or benefits that are to be paid the furthest in time
from the date of such determination, unless, to the extent permitted by
Section 409A, Executive elects to have the reduction in payments applied in a
different order; provided that in no event may such payments be reduced in a
manner that would result in subjecting Executive to additional taxation under
Section 409A.

(c) The “Reduced Amount” shall be an amount expressed in present value that
maximizes the aggregate present value of Payments under this Agreement without
causing any Payment under this Agreement to be subject to the Excise Tax,
determined in accordance with Section 280G(d)(4) of the Code. The term “Excise
Tax” means the excise tax imposed under Section 4999 of the Code, together with
any interest or penalties with respect to such excise tax.

(d) All determinations that are to be made under this Section 7 shall be made by
such certified public accounting firm as may be designated by the Company (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and Executive within 15 business days of the receipt of notice from
Executive that there has been or will be a Payment, or such earlier time as is
requested by the Company. Any determination by the Accounting Firm shall be
binding upon the Company and Executive. The Company shall be solely responsible
for the fees of the Accounting Firm.

8. Confidential Information. (a) Obligation to Maintain Confidentiality.
Executive acknowledges that the continued success of WestRock and its
Subsidiaries depends upon the use and protection of a large body of confidential
and proprietary information. All of such confidential and proprietary
information now existing or to be developed in the future is referred to in this
Agreement as “Confidential Information”. Confidential Information will be
interpreted as broadly as possible to include all information of any sort
(whether merely remembered or embodied in a tangible or intangible form) that is
(i) related to WestRock’s or any of its Subsidiaries’ prior, current or
demonstrably planned business and (ii) is not generally or publicly known within
the Target Industry. For purposes of this

 

9



--------------------------------------------------------------------------------

Agreement, “Target Industry” shall mean the industry of the development,
manufacture, production, selling, marketing and/or management of specialty
printing, or any other industry or business in which Executive has material
involvement or over which Executive has material responsibility at any time
during the Employment Period. Confidential Information includes, without
specific limitation, the information, observations and data obtained by
Executive during the course of his performance under this Agreement concerning
the business and affairs of WestRock or any of its Subsidiaries, information
concerning acquisition opportunities in or reasonably related to WestRock’s and
its Subsidiaries’ business or industry of which Executive is aware or becomes
aware during the Employment Period or during employment with the Company and any
of its Subsidiaries or affiliates prior to the Effective Date, the persons or
entities that are current, former or prospective suppliers or customers of any
one or more of them, as well as development, transition and transformation
plans, methodologies and methods of doing business, strategic, marketing and
expansion plans, including plans regarding planned and potential sales,
financial and business plans, employee lists and telephone numbers, locations of
sales representatives, new and existing programs and services, prices and terms,
customer service, integration processes, requirements and costs of providing
service, support and equipment. Therefore, Executive agrees that he shall not
disclose or use for his own account any of such Confidential Information, except
as reasonably necessary for the performance of his duties under this Agreement,
without the written consent of the Board or the Chief Executive Officer of
WestRock, unless and to the extent that any Confidential Information (A) becomes
generally known to and available for use by the public other than as a result of
Executive’s acts or omissions to act or (B) is required to be disclosed pursuant
to any applicable law or court order. Executive agrees to deliver to WestRock at
the termination of the Employment Period, or at any other time WestRock may
request in writing, all memoranda, notes, plans, records, reports and other
documents (and copies thereof) relating to the business of WestRock or any of
its Subsidiaries (including, without limitation, all Confidential Information)
that he may then possess or have under his control, other than such documents as
are generally or publicly known; provided, that such documents are not known as
a result of Executive’s breach or actions in violation of this Agreement.
Nothing set forth in this Section 8 shall be deemed to extend the Noncompete
Period or the Non-Solicitation Period or expand the definition of Competition
provided in Section 9(b).

(b) Ownership of Intellectual Property. Executive agrees to make prompt and full
disclosure to WestRock and its Subsidiaries, as the case may be, of all ideas,
discoveries, trade secrets, inventions, innovations, improvements, developments,
methods of doing business, processes, programs, designs, analyses, drawings,
reports, data, software, firmware, logos and all similar or related information
(whether or not patentable and whether or not reduced to practice) that relate
to WestRock’s or any of its Subsidiaries’ actual or demonstrably planned
business, research and development, or existing or future products or services
and that are conceived, developed, acquired, contributed to, made, or reduced to
practice by Executive (either solely or jointly with others) while employed by
WestRock and its Subsidiaries (collectively, “Work Product”). Any copyrightable
work falling within the definition of Work Product shall be deemed a “work made
for hire” under the copyright laws of the United States, and ownership of all
rights therein shall vest in WestRock. To the extent that any Work Product is
not deemed to be a “work made for hire”, Executive hereby assigns and agrees to
assign to WestRock all right, title and interest, including without limitation,
the intellectual property rights that Executive may have in and to such Work
Product. Executive shall promptly perform all actions reasonably requested by
the Board (whether during or after the Employment Period) to establish and
confirm WestRock’s ownership (including, without limitation, providing testimony
and executing assignments, consents, powers of attorney, and other instruments).
Executive understands, however, that there is no obligation being imposed on him
to assign to WestRock or its Subsidiaries any invention falling within the
definition of Work Product for which no equipment, supplies, facility, or trade
secret information of WestRock or its Subsidiaries was used and that was
developed entirely on his own time,

 

10



--------------------------------------------------------------------------------

unless: (i) such Work Product relates to WestRock’s or its Subsidiaries’
businesses or to their actual or demonstrably anticipated research or
development, or (ii) the Work Product results from any work performed by
Executive for WestRock or its Subsidiaries under this Agreement. Executive has
identified and listed as an Exhibit A to this Agreement all Work Product that is
or was owned by him or was written, discovered, made, conceived or first reduced
to practice by him alone or jointly with another person prior to the date of
this Agreement. If no such Work Product is listed, Executive represents to
WestRock that he does not claim any rights to any such Work Product.

(c) Third Party Information. Executive understands that WestRock and its
Subsidiaries will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on WestRock’s and its
Subsidiaries’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes. During the Employment Period and
thereafter, and without in any way limiting the provisions of Section 8(a),
Executive will hold Third Party Information in the strictest confidence and will
not disclose to anyone (other than personnel of WestRock or its Subsidiaries who
need to know such information in connection with their work for WestRock or its
Subsidiaries) or use, except in either case in connection with his work for
WestRock and its Subsidiaries, Third Party Information unless expressly
authorized in writing by the Board or the Chief Executive Officer of WestRock.

(d) Use of Information of Prior Employers. During the Employment Period,
Executive shall not knowingly use or disclose any confidential information or
trade secrets, if any, of any former employers (other than WestRock or any of
its Subsidiaries) or any other person to whom Executive has an obligation of
confidentiality, and shall not bring onto the premises of WestRock or its
Subsidiaries any unpublished documents or any property belonging to any former
employer or any other person to whom Executive has an obligation of
confidentiality unless consented to in writing by the former employer or person.
Executive shall use in the performance of his duties only information that is
(i) generally known and used by persons with training and experience comparable
to Executive’s and that is (A) common knowledge in the industry or (B) is
otherwise legally in the public domain, (ii) otherwise provided or developed by
WestRock or its Subsidiaries or (iii) in the case of materials, property or
information belonging to any former employer or other person to whom Executive
has an obligation of confidentiality, approved for such use in writing by such
former employer or person.

(e) Permitted Disclosures. (i) No provision of this Agreement shall act to
prohibit or restrict Executive or WestRock from (i) responding to any inquiry by
the Securities and Exchange Commission, FINRA, any other self-regulatory
organization or governmental entity, (ii) responding to a subpoena or as
otherwise required by law; or (iii) seeking to enforce his or its rights under
this Agreement or any other agreement by, between, or among Executive or
WestRock; provided that, except as set forth in Section 8(e)(ii), the parties
first enter into a reasonable protective order that protects the confidentiality
of such information during the course of the proceedings. In the event Executive
is requested or required by law or judicial or other governmental order to
disclose any Confidential Information and/or Third Party Information, Executive
shall provide WestRock with prompt written notice of such request or requirement
so that WestRock may seek an appropriate protective order. If, failing the entry
of a protective order, Executive, in the opinion of counsel to Executive, is
compelled to disclose Confidential Information and/or Third Party Information,
Executive shall disclose only that portion of the Confidential Information
and/or Third Party Information that counsel to Executive advises is compelled to
be disclosed by Executive, and Executive shall exercise reasonable efforts to
obtain assurance that confidential treatment will be accorded to that portion of
the Confidential Information and/or Third Party Information that is being
disclosed. In addition, Executive agrees that Executive will not oppose, and
will cooperate with, action by WestRock to obtain an

 

11



--------------------------------------------------------------------------------

appropriate protective order or other reliable assurance that confidential
treatment will be accorded to any Confidential Information and/or Third Party
Information which is provided to Executive by or on behalf of WestRock.

(ii) Notwithstanding anything in this Agreement to the contrary, this Agreement
is not intended to, and shall be interpreted in a manner that does not, limit or
restrict Executive from exercising any legally protected whistleblower rights
(including pursuant to Rule 21F under the Securities Exchange Act of 1934 or
Section 806 of the Sarbanes-Oxley Act of 2002). WestRock does not require prior
notification or prior approval of any such whistleblowing report. Furthermore,
Executive shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made (i) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney, in each case, solely for the purpose of reporting
or investigating a suspected violation of law or (ii) in a complaint or other
document filed in a lawsuit or proceeding, if such filings are made under seal.

9. Non-Compete, Non-Solicitation. (a) In further consideration of the
compensation to be paid to Executive hereunder, Executive acknowledges that
during the course of his employment with the Company he shall become familiar
with WestRock’s and its Subsidiaries’ trade secrets and with other Confidential
Information concerning WestRock and its Subsidiaries and that his services shall
be of special, unique and extraordinary value to WestRock and its Subsidiaries,
and, therefore, Executive agrees that, during the Employment Period and during
the one-year period immediately following the termination of the Employment
Period for any reason (the “Noncompete Period”), he shall not engage in
Competition.

(b) For purposes of this Agreement, to engage in “Competition” shall mean to
directly or indirectly own any interest in, manage, control, participate in,
consult with, render services for, operate, serve as an officer, director,
partner, member, employee, agent, consultant, advisor or developer or in any
similar capacity to, or in any manner engage in any business in the Target
Industry in which WestRock or its Subsidiaries engage, or, to Executive’s
knowledge, propose to engage, as of the date of termination of the Employment
Period, anywhere in the world where WestRock or any of its Subsidiaries’
products are currently directly or indirectly marketed or sold by WestRock or
any of its Subsidiaries; provided that Executive shall not be prohibited from
owning up to three percent (3%) of the outstanding stock of a corporation which
is publicly traded, so long as Executive has no active participation in the
business of such corporation.

(c) In further consideration of the compensation to be paid to Executive
hereunder, Executive agrees that, during the Employment Period and during the
two-year period immediately following the termination of the Employment Period
for any reason (the “Non-Solicitation Period”), he shall not (i) induce or
attempt to induce any employee of WestRock or any of its Subsidiaries to leave
the employ of WestRock or any of its Subsidiaries, (ii) hire directly or through
another entity any person who was an employee of WestRock or any of its
Subsidiaries on the date of termination of the Employment Period (or at any time
within six (6) months prior thereto), within six (6) months following the date
of termination of such person’s employment with WestRock or such Subsidiaries,
as the case may be, or (iii) subject to the restrictions of any applicable law,
induce or attempt to induce any supplier, licensee or other business relation of
WestRock or any of its Subsidiaries to cease doing business with, or reduce the
amount of business it does with, WestRock or such Subsidiary, as the case may
be.

(d) During the Employment Period and at all times thereafter, Executive shall
not make or solicit or encourage others to make or solicit any derogatory or
negative statement or communication

 

12



--------------------------------------------------------------------------------

about WestRock or any of its Subsidiaries, or any of their businesses, products,
services or activities. After the termination of the Employment Period, none of
WestRock’s executive officers or directors shall, and such executive officers
and directors shall not authorize any agent of WestRock or any of its
Subsidiaries to, make, solicit or authorize, or encourage others to make or
solicit, any derogatory or negative statement or communication about Executive.
Notwithstanding anything herein to the contrary, nothing in this Section 9(d)
shall prevent any party to this Agreement from enforcing its or his rights
hereunder or limit such rights in any way.

(e) Executive hereby acknowledges and agrees that the enforcement of the
provisions of this Section 9 do not interfere with his ability to pursue a
proper livelihood. Executive recognizes and agrees that the enforcement of this
Agreement is necessary to ensure the preservation, protection and continuity of
the business, trade secrets and goodwill of WestRock and its Subsidiaries.
Executive agrees that, due to the proprietary nature of WestRock’s and its
Subsidiaries’ businesses, the restrictions set forth in this Agreement are
reasonable as to time and scope. Executive hereby acknowledges that he has been
advised to consult with an attorney before executing this Agreement and that he
has done so or, after careful reading and consideration, he has chosen not to do
so of his own volition.

10. Enforcement. If, at the time of enforcement of Section 8 or 9, a court holds
that the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area, and the covenants should be interpreted and
enforced to the maximum extent which such court deems reasonable. Because
Executive’s services are unique and because Executive has access to Confidential
Information and Work Product, the parties hereto agree that money damages would
not be an adequate remedy for any breach of this Agreement, and any breach of
the terms of Section 8 or 9 would result in irreparable injury and damage to
WestRock and its Subsidiaries for which WestRock and such Subsidiaries would
have no adequate remedy at law. Therefore, in the event a breach or threatened
breach of this Agreement, WestRock, the Company and their successors or assigns,
in addition to other rights and remedies existing in their favor, shall be
entitled to specific performance and/or immediate injunctive or other equitable
relief from a court of competent jurisdiction in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security), without having to prove damages, in addition to any other remedies to
which WestRock and its Subsidiaries may be entitled at law or in equity. The
terms of this Section 10 shall not prevent WestRock or its Subsidiaries from
pursuing any other available remedies for any breach or threatened breach
hereof, including but not limited to the recovery of damages from Executive.

11. Section 409A. (a) A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amount or benefit upon or following a termination of employment
that is nonqualified deferred compensation subject to Section 409A of the Code
(“Section 409A”) unless such termination is also a “separation from service”
within the meaning of Section 409A and, for purposes of any such provision of
this Agreement, references to a “termination,” “termination of employment” or
like terms shall mean “separation from service” within the meaning of
Section 409A. Notwithstanding anything to the contrary in this Agreement, if
Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Code, then
with regard to any payment or the provision of any benefit that is considered
deferred compensation under Section 409A payable on account of a “separation
from service,” such payment or benefit shall not be made or provided until the
date which is the earlier of (i) the expiration of the six (6)-month period
measured from the date of such “separation from service” of Executive, and
(B) the date of Executive’s death, to the extent required

 

13



--------------------------------------------------------------------------------

under Section 409A. Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section 11(a) (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to Executive in a lump sum, and all
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

(b) To the extent that any severance payments or benefits payable pursuant to
this Agreement are not “nonqualified deferred compensation” for purposes of
Section 409A, then such payment or benefit shall commence upon the first
scheduled payment date immediately following the date that the release is
executed, delivered and no longer subject to revocation (the “Release Effective
Date”), and the first such cash payment shall include payment of all amounts
that otherwise would have been due prior to the Release Effective Date under the
terms of this Agreement applied as though such payments commenced immediately
upon Executive’s termination of employment, and all payments made thereafter
shall continue as provided herein. To the extent that any severance payments or
benefits payable pursuant to this Agreement are “nonqualified deferred
compensation” for purposes of Section 409A, then such payments or benefits shall
be made in accordance with their regular schedule, but shall not commence until
the sixtieth (60th) day following Executive’s termination of employment or
later, to the extent provided in Section 11(c).

(c) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of
Section 409A, (i) all such reimbursements shall be made on or prior to the last
day of the taxable year following the taxable year in which the applicable
expenses were incurred by Executive, (ii) any right to such reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (iii) no such reimbursement, expenses eligible for reimbursement,
or in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.

(d) For purposes of Section 409A, Executive’s right to receive installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment within the specified period shall be within the sole
discretion of the Company.

(e) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Section 409A be subject to offset by any
other amount unless otherwise permitted by Section 409A.

(f) Unless this Agreement provides a specified and objectively determinable
payment schedule to the contrary, to the extent that any payment of base salary
or other compensation is to be paid for a specified continuing period of time
beyond the date of Executive’s termination of employment in accordance with the
Company’s payroll practices (or other similar term), the payments of such base
salary or other compensation shall be made upon such schedule as in effect upon
the date of termination, but no less frequently than monthly.

12. Insurance and Indemnity. (a) In General. If Executive is made a party, is
threatened to be made a party, or reasonably anticipates being made a party, to
any proceeding (whether civil, criminal, investigative, or otherwise) by reason
of the fact that he is or was a director, officer, or

 

14



--------------------------------------------------------------------------------

employee of WestRock or any of its Subsidiaries, or is or was serving at the
request of WestRock or any of its Subsidiaries or in connection with his service
hereunder as a director, officer, member, or employee, then Executive shall
promptly be indemnified and held harmless, to the fullest extent permitted or
authorized by (i) the certificate of incorporation or bylaws of WestRock or
(ii) applicable law, against any and all reasonable costs, expenses, liabilities
and losses (including reasonable attorneys’ and other reasonable professional
fees and charges reasonably incurred, judgments, interest, penalties, fines,
ERISA excise taxes or penalties and amounts reasonably paid, or reasonably
agreed to be paid, in settlement (it being understood and agreed that any amount
paid pursuant to a settlement to which WestRock or its Subsidiaries has
reasonably objected, for reasons set forth in a writing delivered to Executive
within fifteen (15) days after Executive gives notice to WestRock or its
Subsidiaries describing such settlement, shall (to the extent of WestRock’s
reasonable written objection) be deemed unreasonable)) incurred or suffered by
Executive in connection therewith or in connection with seeking to enforce his
rights under this Section 12(a), and such indemnification shall continue as to
Executive even if he has ceased to be a director, officer, or employee of
WestRock and its Subsidiaries and shall inure to the benefit of his heirs,
executors and administrators. Executive shall be entitled to prompt advancement
of any and all reasonable costs and expenses (including attorneys’ and other
professional fees and charges) incurred by him in connection with any such
proceeding or claim, any such advancement to be made within fifteen (15) days
after Executive gives written notice, supported by reasonable documentation
detailing the monies sought, requesting such advancement. Such notice shall
include, to the extent required by applicable law, an undertaking by Executive
to repay the amount advanced to the extent he is ultimately determined not to be
entitled to indemnification against such costs and expenses. Nothing in this
Agreement shall operate to limit or extinguish any right to indemnification,
advancement of expenses, or contribution that Executive would otherwise have
(including by agreement or under applicable law).

(b) Insurance. The Company agrees that Executive shall be entitled to receive
the benefit of the same directors’ and officers’ insurance as is received by the
other officers and directors of WestRock and its Subsidiaries with respect to
acts undertaken by him in connection with his employment by the Company.

13. Certain Agreements. (a) Customers, Suppliers. Executive does not have, and
at any time during the Employment Period shall not have, any employment with or
knowingly acquire or retain any direct or indirect interest in (as owner,
partner, shareholder, employee, director, officer, agent, consultant or
otherwise) any customer of or supplier to the Company or any of its
Subsidiaries. Nothing in this Section 13(a) shall prohibit Executive from
acquiring or holding not more than three percent (3%) of the outstanding common
stock of a corporation which is publicly traded, so long as Executive has no
active participation in the business of such corporation.

(b) Certain Activities. During the Employment Period, Executive shall not
(i) give, or agree to give, any gift or similar benefit of more than nominal
value or as generally permitted by industry practice and applicable law to any
customer, supplier, or governmental employee or official or any other person who
is or may be in a position to assist or hinder the Company in connection with
any proposed transaction, which gift or similar benefit, if not given or
continued in the future, might adversely affect the business or prospects of the
Company; provided that Executive’s charitable activities permitted under Section
2(b) above in which a customer, supplier or governmental employee or official
participates shall not, simply by reason of such participation, be restricted by
virtue of this Section 13(b), (ii) use any corporate or other funds for unlawful
contributions, payments, gifts or entertainment, (iii) make any unlawful
expenditures relating to political activity to government officials or others,
(iv) establish or maintain any unlawful or unrecorded funds in violation of
Section 30A of the Securities Exchange Act of 1934, as amended, or (v) accept or
receive any unlawful contributions, payments, gifts, or expenditures.

 

15



--------------------------------------------------------------------------------

(c) Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (ii) Executive is not a party to
or bound by any employment agreement or noncompete agreement with any other
person or entity, and Executive is not a party to or bound by any other similar
arrangement which restricts, impairs or otherwise limits in any way the ability
of Executive to engage in employment-related activities of any kind or nature,
(iii) to Executive’s knowledge, there are no (A) actions, suits, proceedings,
arbitrations, investigations or audits pending or threatened against, relating
to or affecting Executive or (B) judgments, decrees, injunctions or similar
orders of any governmental authority, which, in any such case, could be
reasonably expected to affect Executive’s ability to perform his obligations
under this Agreement and to provide the services contemplated hereunder,
(iv) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms, (v) Executive has not, at any time, been convicted in
any criminal proceeding and Executive is not, to Executive’s knowledge,
currently the named subject of a pending criminal proceeding, (vi) Executive has
not, at any time, been found by a court in a civil action or by the Securities
and Exchange Commission to have violated any federal or state securities law
where such judgment has not subsequently been reversed, suspended or vacated,
and (vii) during the past five years, no petition under the Bankruptcy Code
Title 11 U.S.C. or any state insolvency law has been filed by or against, nor
has any receiver or similar officer been appointed for the business or property
of Executive. Executive hereby acknowledges and represents that he has consulted
with independent legal counsel regarding his rights and obligations under this
Agreement or, after careful reading and consideration, he has chosen not to do
so of his own volition and that he fully understands the terms and conditions
contained herein.

14. Clawback. Executive acknowledges that the amounts paid by WestRock and its
Subsidiaries, including amounts payable pursuant to this Agreement, may be
subject to recoupment or clawback pursuant to any applicable policy of WestRock
or its Subsidiaries generally applicable to senior-level employees of WestRock
and its Subsidiaries, including as may be adopted following the date hereof, or
to comply with the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law, and Executive agrees to repay such amounts to the extent
required thereunder.

15. Survival. Sections 6 through 28, inclusive, shall survive and continue in
full force in accordance with their terms notwithstanding the termination of the
Employment Period for any reason.

16. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service, sent by telecopier or mailed by first class mail, return receipt
requested, to the recipient at the address below indicated:

Notices to Executive:

To the most recent address on file with the Company

with a copy to:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Facsimile No.: (212)715-8035

Attention: Robert N. Holtzman, Esq.

 

16



--------------------------------------------------------------------------------

Notices to the Company:

Multi Packaging Solutions International Limited

150 E. 52nd St., 28th Floor

New York, New York 10022

Attention: Corporate Secretary

With a copy to:

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, New York 10019

Facsimile No.: (212) 474-3700

Attention: Jennifer S. Conway, Esq.

Notices to WestRock:

WestRock Company

504 Thrasher Street, N.W.

Norcross, Georgia 30071

Attention: Robert McIntosh, General Counsel

Facsimile: (770) 263-3582

Email: bob.mcintosh@westrock.com

With a copy to:

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, New York 10019

Facsimile No.: (212) 474-3700

Attention: Jennifer S. Conway, Esq.

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when personally
delivered, one business day following delivery to the overnight courier service,
if given by telecopy, when such telecopy is transmitted to the applicable fax
number specified above and the appropriate telecopy confirmation is received, or
if so mailed, on receipt.

17. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

17



--------------------------------------------------------------------------------

18. Complete Agreement. This Agreement embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way,
including, but not limited to, the Prior Agreement, except as expressly provided
in Section 1(a) above; provided that, as set forth in the Merger Agreement, each
Assumed Award (as defined in the Merger Agreement) held by Executive shall be
subject to the same terms and conditions as were applicable to the Company
Restricted Stock Unit (as defined in the Merger Agreement) to which such Assumed
Award relates as of immediately prior to the Effective Time (as defined in the
Merger Agreement).

19. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

20. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

21. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his duties or obligations hereunder without the prior written
consent of the Company.

22. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Georgia, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Georgia or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Georgia. Executive and the Company hereby
irrevocably submit to the exclusive jurisdiction of any state or federal court
located in the State of Georgia for purposes of any dispute arising out of this
Agreement.

23. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and,
except as otherwise expressly provided herein, no course of conduct or course of
dealing or failure or delay by any party hereto in enforcing or exercising any
of the provisions of this Agreement (including, without limitation, the
Company’s right to terminate the Employment Period for Cause) shall affect the
validity, binding effect or enforceability of this Agreement or be deemed to be
an implied waiver of any provision of this Agreement.

24. Insurance. The Company may, at its discretion, apply for and procure in its
own name and for its own benefit life and/or disability insurance on Executive
in any amount or amounts considered advisable. Executive agrees to cooperate in
any medical or other examination, supply any information to the insurer and
execute and deliver to the insurer any applications or other instruments in
writing as may be reasonably necessary to obtain and constitute such insurance.

25. Right of Company to Deduct or Withhold Taxes on Behalf of Executive. The
Company and its Subsidiaries shall be entitled to deduct or withhold (to the
extent required by law) from any amounts owing from the Company or any of its
Subsidiaries to Executive any federal, state, local or foreign withholding
taxes, excise tax, or employment taxes (“Taxes”) imposed with respect to
Executive’s compensation.

 

18



--------------------------------------------------------------------------------

26. Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF
THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO
CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

27. Corporate Opportunity. During the Employment Period, Executive shall submit
to the Board all business, commercial and investment opportunities or offers
presented to Executive or of which Executive becomes aware which relate to the
business of the Company or any of its Subsidiaries at any time during the
Employment Period (“Corporate Opportunities”). Unless approved by the Board,
Executive shall not, during the Employment Period or the Noncompete Period,
accept or pursue, directly or indirectly, any Corporate Opportunities on
Executive’s own behalf.

28. Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall cooperate with the Company and its Subsidiaries in any internal
investigation, any administrative, regulatory or judicial proceeding or any
dispute with a third party as reasonably requested by the Company (including,
without limitation, Executive being available to the Company upon reasonable
notice for interviews and factual investigations, appearing at the Company’s
request to give testimony without requiring service of a subpoena or other legal
process, volunteering to the Company all pertinent information and turning over
to the Company all relevant documents which are or may come into Executive’s
possession, all at times and on schedules that are reasonably consistent with
Executive’s other permitted activities and commitments). If the Company requires
Executive’s cooperation in accordance with this Section 28, the Company shall
reimburse Executive solely for reasonable travel expenses (including reasonable
expenses for lodging and meals) and reasonable and necessary attorney’s fees
incurred in connection with such cooperation upon submission of receipts.

[Remainder of page intentionally left blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Multi Packaging Solutions International Limited By:  

/s/ Marc Shore

Name:   Marc Shore Title:   Chairman of the Board and Chief Executive Officer
WestRock Company By:  

/s/ Steven C. Voorhees

Name:   Steven C. Voorhees Title:   President

/s/ Dennis Kaltman

DENNIS KALTMAN

Signature Page to Kaltman Employment Agreement



--------------------------------------------------------------------------------

EXHIBIT A

WORK PRODUCT

None.



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE

WHEREAS, Multi Packaging Solutions International Limited, a Bermuda exempted
company (the “Company”), WestRock Company, a Delaware corporation (“WestRock”),
and Dennis Kaltman (“Executive”) are parties to that certain Employment
Agreement, dated as of January 23, 2017 (the “Employment Agreement”);

WHEREAS, Executive’s employment has been terminated in accordance with
Section 6[●] of the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1. Executive (for himself and his spouse, dependents, heirs, executors,
administrators, successors and assigns), in consideration of the mutual
covenants and agreements contained in the Employment Agreement, does hereby
release and forever discharge as of the date hereof WestRock and its
subsidiaries and affiliates and all present and former directors, partners,
officers, agents, representatives, employees, successors and assigns of WestRock
or any of its subsidiaries and affiliates and WestRock’s direct and indirect
owners (collectively, the “Released Parties”) to the extent provided below.

2. Executive understands that the payments to be made pursuant to Section 6([●])
of the Employment Agreement represent consideration for signing this General
Release and are not salary or wages to which he is otherwise entitled. Executive
understands and agrees that he will not receive the payments specified in
Section 6([●]) of the Employment Agreement unless he executes this release of
claims (this “General Release”) and does not revoke this General Release within
the time period permitted hereafter or breach this General Release or Section 8,
9 or 27 of the Employment Agreement. Such payments will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by WestRock or its subsidiaries
or affiliates. Executive also acknowledges and represents that he has received
all salary, wages and bonuses that he is otherwise entitled to receive (as of
the date hereof) by virtue of any employment by WestRock, other than such
additional payments which are expressly provided for under Section 6([●]) of the
Employment Agreement.

3. Except as provided in paragraphs 5, 12 and 13 of this General Release and
except for the provisions of the Employment Agreement which expressly survive
the termination of Executive’s employment with WestRock, Executive knowingly and
voluntarily (for himself and his dependents, heirs, executors, administrators,
successors and assigns) releases and forever discharges WestRock and the other
Released Parties from any and all claims, suits, controversies, actions, causes
of action, cross-claims, counter-claims, demands, debts, compensatory damages,
liquidated damages, punitive or exemplary damages, other damages, claims for
costs and attorneys’ fees, or liabilities of any nature whatsoever in law and in
equity, both past and present (through the date this General Release becomes
effective and enforceable), and whether known or unknown, suspected, or claimed,
against WestRock or any of the Released Parties which Executive, his spouse, or
any of his dependents, heirs, executors, administrators, successors or assigns,
may have, which arise out of or are connected with Executive’s employment with,
or his separation or termination from, WestRock or its subsidiaries (including,
but not limited to, any allegation, claim or violation, arising under: Title VII
of the Civil Rights Act of 1964, as



--------------------------------------------------------------------------------

amended; the Civil Rights Act of 1991; the Age Discrimination in Employment Act
of 1967, as amended (including the Older Workers Benefit Protection Act); the
Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of 1990;
the Family and Medical Leave Act of 1993; the Worker Adjustment Retraining and
Notification Act; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract, or
tort, or under common law; or arising under any policies, practices or
procedures of WestRock or its subsidiaries; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).
For the avoidance of doubt, this General Release shall not affect any of
Executive’s rights under Section 12 of the Employment Agreement.

4. Executive represents that he has made no assignment or transfer of any Claim
or other matter covered by paragraph 3 of this General Release.

5. Executive agrees that this General Release does not waive or release any
rights or claims that he may have under the Age Discrimination in Employment Act
of 1967 which arise after the date he executes this General Release. Executive
acknowledges and agrees that his engagement and employment by, and separation
from employment with WestRock and its subsidiaries in compliance with the terms
of the Employment Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

6. In signing this General Release, Executive acknowledges and intends that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. Executive expressly consents that this General Release
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied.
Executive acknowledges and agrees that this waiver is an essential and material
term of this General Release and that without such waiver WestRock would not
have agreed to make any payments pursuant to the terms of Section 6([●]) of the
Agreement. Executive further agrees that in the event he should bring a Claim
seeking damages against any Released Party, or in the event he should seek to
recover against any Released Party in any Claim brought by a governmental agency
on his behalf, this General Release shall serve as a complete defense to such
Claims. Executive further agrees that he is not aware of any pending charge or
complaint of the type described in paragraph 3 of this General Release as of the
execution of this General Release.

7. Executive and the Company each agree that neither this General Release, nor
the furnishing of the consideration for this General Release, shall be deemed or
construed at any time to be an admission by the Company, any Released Party or
Executive of any improper or unlawful conduct.

8. Executive agrees that he will forfeit all amounts payable by WestRock and its
subsidiaries pursuant to Section 6([●]) of the Agreement if he challenges the
validity of this General Release. Executive also agree that if he violates this
General Release by suing WestRock or any of its subsidiaries or any other
Released Parties, he will return all payments received by him pursuant to
Section 6([●]) of the Agreement.



--------------------------------------------------------------------------------

9. Executive agrees that this General Release is confidential and he agrees not
to disclose any information regarding the terms of this General Release, except
to his immediate family and any tax, legal or other advisor he has consulted
regarding the meaning or effect hereof or as required by law, and Executive will
instruct each of the foregoing not to disclose the same to anyone.

10. Any non-disclosure provision in this General Release does not prohibit or
restrict Executive (or his attorney) from responding to any inquiry about this
General Release or its underlying facts and circumstances by the Securities and
Exchange Commission (SEC), the National Association of Securities Dealers, Inc.
(NASD), any other self-regulatory organization or governmental entity. This
General Release is not intended to, and shall be interpreted in a manner that
does not, limit or restrict Executive from exercising any legally protected
whistleblower rights (including pursuant to Rule 21F under the Securities
Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002).

11. Executive agrees that, as of the date hereof, he has returned to WestRock
and its subsidiaries any and all property, tangible or intangible, relating to
its business, which was in his possession or control at the time of the
termination of his employment (including, but not limited to, company provided
credit cards, building or office access cards, keys, computer equipment,
manuals, files, documents, records, software, customer data base and other data)
and that he shall not retain any copies, compilations, extracts, excerpts,
summaries or other notes of any such manuals, files, documents, records,
software, customer data base or other data, other than such documents as are
generally or publicly known; provided, that such documents are not known as a
result of Executive’s breach or actions in violation of the Employment Agreement
or this General Release.

12. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by WestRock or any of its subsidiaries or by
any Released Party of the Employment Agreement after the date hereof or any
other rights or claims Executive may have against WestRock or any of its
subsidiaries or any Released Party arising after the date hereof.

13. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

14. As set forth in Section 15 of the Employment Agreement, Sections 6 through
28 of the Agreement, inclusive, survived the termination of Executive’s
employment and are incorporated herein and made part hereof.

15. In the event that after Executive executes this General Release, WestRock or
any of its subsidiaries exercises its offset rights pursuant to Section 6(f) of
the Employment Agreement and thereby reduces the amounts payable to Executive
under Section 6 of the Employment Agreement, Executive shall have the right to
revoke this General Release and pursue any right he may have with respect to
such offset; provided he first returns to WestRock and its Subsidiaries any
amounts paid to him which were conditioned on his signing this General Release.



--------------------------------------------------------------------------------

BY SIGNING THIS GENERAL RELEASE, EXECUTIVE REPRESENTS AND AGREES THAT:

A. HE HAS READ IT CAREFULLY;

B. HE UNDERSTANDS ALL OF ITS TERMS AND KNOWS THAT HE IS GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963 AND THE AMERICANS WITH DISABILITIES ACT OF
1990;

C. HE VOLUNTARILY CONSENTS TO EVERYTHING IN IT;

D. HE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND HE
HAS DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION HE HAS CHOSEN NOT TO DO
SO OF HIS OWN VOLITION;

E. HE HAS HAD AT LEAST 21 DAYS (OR 45 DAYS, AS REQUIRED BY LAW) FROM THE DATE OF
HIS RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON [INSERT DATE] TO
CONSIDER IT AND THE CHANGES MADE SINCE THE [INSERT DATE] VERSION OF THIS RELEASE
ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY (OR 45-DAY, AS
APPLICABLE) PERIOD;

F. THE CHANGES TO THE AGREEMENT SINCE [INSERT DATE] EITHER ARE NOT MATERIAL OR
WERE MADE AT HIS REQUEST.

G. HE UNDERSTANDS THAT HE HAS SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED WITHOUT NOTICE OF ANY SUCH REVOCATION HAVING
BEEN RECEIVED BY THE COMPANY;

H. HE HAS SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE HIM WITH RESPECT TO IT; AND

I. HE AGREES THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY HIMSELF.

IN WITNESS WHEREOF, the parties hereto have executed this General Release on the
date(s) indicated below.

 

[●]       By:       Dated:                    

Name:

     

Title:

            Dated:                     [●]      